Title: From Thomas Jefferson to Matthew Pope, 21 May 1781
From: Jefferson, Thomas
To: Pope, Matthew


        
          Sir
          Charlottesville May 21st 1781
        
        I got the favor of Colo. Senf to be the Bearer of a note to Colo. Davies or in his absence to any person having the Packages in his  hand to have them opened and the Articles you desire taken out and sent to you in a Cart or Waggon.
        Necessity is Law, in times of war most especially. You will therefore take possession of any church, barn or other vacant house or houses convenient and necessary for the establishment of a Hospital for which this shall be your warrant. I am &c.,
        
          Tho Jefferson
        
      